2022 IL App (5th) 210369-U
             NOTICE
                                                                                        NOTICE
 Decision filed 03/30/22. The
                                                                             This order was filed under
 text of this decision may be      NOS. 5-21-0369, 5-21-0370, 5-21-0371,
                                                                             Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                             not precedent except in the
 the filing of a Petition for                 5-21-0372 cons.                limited circumstances allowed
 Rehearing or the disposition of
                                                                             under Rule 23(e)(1).
 the same.
                                                 IN THE

                                    APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

In re A.E., B.F., J.F., and N.F., Minors  )     Appeal from the
                                          )     Circuit Court of
(The People of the State of Illinois,     )     Effingham County.
                                          )
        Petitioner-Appellee,              )
                                          )     Nos. 19-JA-19, 19-JA-20
v.                                        )     19-JA-21, 19-JA-22
                                          )
Patricia E.,                              )     Honorable
                                          )     Christopher W. Matoush,
        Respondent-Appellant).            )     Judge, presiding.
______________________________________________________________________________

         JUSTICE VAUGHAN delivered the judgment of the court.
         Presiding Justice Boie and Justice Moore concurred in the judgment.

                                               ORDER

¶1       Held: The trial court’s finding that the respondent mother was unfit is affirmed where
               the State proved she was unfit by clear and convincing evidence.

¶2       The respondent mother, Patricia E., appeals the judgment of the circuit court of Effingham

County terminating her parental rights to her minor children, A.E., B.F., J.F., and N.F. On appeal,

Patricia argues that the court’s findings that she was an unfit parent under sections 1(D)(m)(i) and

(m)(ii) of the Adoption Act (750 ILCS 50/1(D)(m)(i), (ii) (West 2018)) were erroneous because




                                                    1
the State failed to prove her unfit by clear and convincing evidence. 1 For the following reasons,

we affirm.

¶3                                           I. BACKGROUND

¶4       Patricia E. is the biological mother of A.E., born August 6, 2008, B.F., born August 31,

2014, J.F., born May 6, 2017, and N.F., born September 13, 2018. The children’s biological

fathers, Justin E. and Justin F., are not parties to this appeal and will only be discussed as necessary

to provide relevant background for the issues presented.

¶5       A case was opened by the Illinois Department of Children and Family Services (DCFS) in

October 2018 due to Patricia’s substance abuse issues, which included the use of

methamphetamine during the pregnancy of her fourth child, as well as mental health issues. A

safety plan was developed that allowed the family to remain together. However, on April 3, 2019,

DCFS received a call from a reporter stating that she believed Patricia and Justin F. were using

drugs and the four children were at risk.

¶6       On April 11, 2019, the State filed petitions for adjudication of wardship for A.E., B.F., J.F.,

and N.F. alleging the children were neglected pursuant to section 2-3(1)(b) of the Juvenile Court

Act of 1987 (Juvenile Court Act) (705 ILCS 405/2-3(1)(b) (West 2018)) because their environment

was injurious to their welfare. The petitions alleged that Patricia had a history of abusing illicit

substances and not complying with mental health treatment that rendered her incapable of

providing suitable care and a proper environment for her children. More specifically, the petition

alleged that Patricia had a history of abusing methamphetamine and a diagnosis of bipolar disorder.



         1
           Patricia E. also listed as an issue that the trial court’s termination of her parental rights was erroneous;
however, her argument for this issue consisted of one sentence claiming that the case should never have proceeded to
the second stage hearing. This argument fails to comply with Illinois Supreme Court Rule 341(h)(7) (eff. Oct. 1, 2020)
(“Argument *** shall contain the contentions of the appellants and the reasons therefor, with citation of the authorities
and the pages of the record relied on. *** Points not argued are forfeited ***.”). As such, we find this argument
forfeited.
                                                           2
The petition further alleged that a prior safety plan was developed to prevent removal of the

children, but that Patricia was not sufficiently participating because she (1) was not attending

substance abuse counseling, (2) was not taking her medications for bipolar disorder, and (3) failed

to appear for numerous drug screens as required by the plan. Additionally, the petition alleged that

Patricia’s mental health issues were exacerbated by her substance abuse problems, she recently

engaged in erratic behavior, she failed to consistently send A.E. to school, and as a result of her

substance abuse and mental health issues, could not provide suitable care for the minor children.

¶7     A shelter care hearing was held on April 11, 2019, at which time testimony was provided

in support of the allegations. Thereafter, the trial court found probable cause was demonstrated to

show the children were neglected and that it was a matter of urgent and immediate necessity that

shelter care be ordered for the protection and safety of the minor children.

¶8     A visitation plan was filed on April 24, 2019, which allowed Patricia and Justin F.

supervised visitation. A family service plan was prepared with a permanency goal to have the

children returned home in 12 months. Patricia was to complete a substance abuse assessment and

follow recommendations, submit to random drug testing, refrain from using drugs or alcohol,

refrain from associating with anyone who used drugs, complete a mental health assessment and

follow recommendations, see a psychiatrist, complete a full psychiatric assessment, take

medication as prescribed, sign a consent to release the mental health records to DCFS, and attend

therapy to address dependency issues, domestic violence, her mother’s death, and the children’s

removal. Patricia signed the family service plan on May 14, 2019.

¶9     An adjudicatory hearing was held on August 28, 2019, at which time Patricia stipulated to

the State’s allegations in paragraphs 3(a)(1), (a)(2), and (a)(4), which stated the children were

neglected because Patricia had a history of using illicit substances such as methamphetamine,


                                                 3
significant mental health issues, including a diagnosis of bipolar disorder, and those issues along

with her substance abuse, caused her to engage in erratic behavior. The State withdrew the

allegations in paragraphs 3(a)(3) and (5). The court accepted the stipulation.

¶ 10   An integrated assessment was filed on September 11, 2019. Patricia’s substance abuse

history indicated that she started smoking marijuana at age 15, used Fentanyl and K2 in 2012, was

clean for about seven or eight months, and returned to using K2 but stopped while she was pregnant

with B.F. Patricia began using methamphetamine after the birth of B.F. and progressed to daily

use 3½ months later. Patricia’s methamphetamine use decreased to one or two times a month while

she was pregnant with J.F., but after his birth she returned to daily use, sometimes more than once

a day. This continued until she became pregnant with N.F. when she decreased her usage to three

or four times a month. After N.F.’s birth, Patricia returned to daily use of methamphetamine.

Patricia also reported prior diagnoses of bipolar, depression, personality disorder, and a learning

disability. She was receiving Supplemental Security Income (SSI) for her bipolar disease and

depression.

¶ 11   A dispositional report was also filed on September 11, 2019, that recommended findings

that the parents were unable to care for, protect, train, educate, supervise, or discipline the children

and placement with them was contrary to the children’s health, safety, and best interests. The report

recommended making the minors wards of the court, granting custody and guardianship to DCFS,

and setting a permanency goal at that time to return the children home.

¶ 12   At the September 25, 2019, hearing Patricia agreed to the court issuing a dispositional order

consistent with the report recommendations. She was admonished to continue to cooperate with

DCFS and work on her service plan. The court further admonished her that if there was not

substantial progress she was at risk of losing her parental rights.


                                                   4
¶ 13   On January 8, 2020, an adjudicatory order was issued regarding A.E. after Justin E. was

defaulted. The court found that the allegations in the petition were proved by a preponderance of

the evidence. The dispositional order adjudicated A.E. neglected, made her a ward of the court,

and granted guardianship and custody to DCFS. The agency submitted a permanency hearing

report on February 26, 2020, which noted the children had been in substitute care for 323 days.

The recommended permanency goal remained “return home within 12 months.” The report

indicated that Patricia made “remarkable progress in services.” She moved from Effingham to

Macon to remove herself from negative influences, engaged in substance abuse counseling, and

attended Narcotics Anonymous/Alcoholics Anonymous groups and mental health counseling at

Crossing Healthcare in Decatur. Patricia’s random drug screens were negative, and she was

engaging in domestic violence counseling and receiving parenting, housing, and budgeting

training. She attended all of the visitation meetings with her children and continued to do well.

The recommended permanency goal remained at return home within 12 months. On March 11,

2020, the case proceeded for a permanency review. The trial court noted that the DCFS

permanency report was favorable, reunification was near, and offered further encouragement to

Patricia. The status hearing on June 3, 2020, was equally positive.

¶ 14   On September 2, 2020, DCFS submitted a permanency hearing report that noted the

children had been in substitute care for 510 days. The report noted that Patricia’s progress declined

in the prior six months. She began using methamphetamine again in March 2020 and “continued

to use up to this point.” Patricia was no longer attending her private or group counseling sessions.

The therapists spoke with Patricia about getting inpatient treatment, but she declined because

Justin F. would not go as well. Patricia’s March 11, 2020, drug test was negative. She then failed

to appear for testing on May 6, 2020, May 8, 2020, and May 27, 2020. On May 29, 2020, Patricia


                                                 5
tested positive for methamphetamine but denied using. She failed to appear for the June 16, 2020,

drug test and her June 22, 2020, drug test was negative. However, her July 22, 2020, drug test was

positive for amphetamines and methamphetamine, at which time Patricia admitted she was using

again. Patricia failed to appear for her August 19, 2020, drug testing. At the September 9, 2020,

hearing, the trial court was advised that the case was proceeding to legal screening in the next 90

days. The permanency goal of return home remained intact, and the case was scheduled for a

permanency hearing on January 20, 2021.

¶ 15    On January 20, 2021, the court was advised that the case passed legal screening and the

State was in the process of preparing petitions to terminate parental rights. The Court Appointed

Special Advocates (CASA) report indicated that Patricia was still using drugs as of November 23,

2020, and December 18, 2020. Her behavior at the January 8, 2021, visitation was also suspicious

for drug use.

¶ 16    The State filed petitions for termination of parental rights and appointment of guardian

with power to consent to adoption on January 28, 2021. The petitions alleged that Patricia failed

to make reasonable efforts to correct the conditions that were the basis of the removal in the nine-

month period from January 8, 2020, to October 8, 2020. The petitions further alleged that Patricia

failed to make reasonable progress toward the return of the children during the same period. A

pretrial hearing was held on March 17, 2021, at which time the permanency goal was changed to

substitute care pending termination of parental rights. The fitness hearing was scheduled for May

4, 2021, but was continued because the State filed amended petitions to terminate parental rights

with the same allegations but changing the nine-month period to March 25, 2020, to December 25,

2020.




                                                 6
¶ 17   The fitness hearing was held on June 7, 2021. Sarah Davidson, a child welfare specialist

for DCFS, and the caseworker during the pendency of the case, was the only witness. She testified

that Patricia’s service plan required a substance abuse assessment and follow up recommendations,

random drug screenings, a mental health assessment and follow up recommendations, and

appropriate housing. Davidson testified that Patricia completed the assessments, started

counseling, and as of April 15, 2020, was achieving her goals. Thereafter, Patricia stopped going

to her appointments on a consistent basis, relapsed, and went back to using methamphetamine. The

first positive test occurred in May. When confronted with the positive result, Patricia denied using

and stated she just had a procedure performed and asked if there was any antibiotic that would

cause a positive test for the methamphetamine. Davidson testified that she was unaware of any

antibiotic that would cause that result. She stated that Patricia tested positive again in July for

methamphetamine. When Davidson spoke with Patricia’s therapist, the therapist confirmed that

Patricia had been using since March 2020. The counselor advised Davidson that she recommended

inpatient treatment for Patricia, but she declined because she was living with Justin F. at that time

and knew he would not go as well. Davidson stated they had a family meeting in September 2020,

but Patricia’s attendance was sporadic for her counseling sessions, and she continued to have

positive drug tests. Davidson stated that during COVID, Patricia did not advise her of any issues

that were barring her from participating in services. Davidson noted the services were available by

telephone and internet, which was not an issue as evidenced by Patricia’s use of those methods to

participate in visitation. With regard to the inpatient treatment, three facilities, including the one

where Patricia was already receiving services, were offered, but she refused that treatment.

¶ 18   Following Davidson’s testimony, the State rested, and no further evidence was presented

by any of the parties. The trial court found that Patricia made some progress, but the key issue was


                                                  7
the substance abuse. The court focused on Patricia’s relapse while receiving outpatient treatment,

her refusal of inpatient treatment, and the underlying reason for refusing the referral. The court

noted that Patricia “specifically chose” not to enter inpatient treatment and found that Patricia

made “a calculated response” when she chose not to go into residential treatment. The court found

that Patricia’s cessation of outpatient treatment and refusal of inpatient treatment was clear and

convincing evidence of her failure to make reasonable progress. It said, “Anyone else in that

situation that was given that opportunity that chose not to take that opportunity like you did, that’s

not reasonable.” The trial court found that Patricia was unfit for failing to make reasonable effort

to correct the conditions that were the basis of the children’s removal and failing to make

reasonable progress toward the return of the children during the requisite nine-month period.

¶ 19   On August 17, 2021, CASA filed a report in anticipation of the best interest hearing stating

that N.F. was thriving in his foster home and bonded with his three foster siblings. A.E., B.F., and

J.F. were all in school and were also doing well in their foster home. CASA noted that A.E. and

B.F. wished to live with Patricia but found it was in the best interest of the children for parental

rights to be terminated and allow the children to be adopted by their foster parents.

¶ 20   The best interest hearing was held on August 19, 2021, and after a full day of testimony,

was continued to September 14, 2021. At the beginning of the September 14, 2021, hearing, the

court was advised that Patricia planned to sign a surrender of parental rights and thereafter reset

the matter for September 15, 2021. On September 15, 2021, the State advised the court that Patricia

was not signing the surrender and rested its case. A.E.’s grandmother testified that A.E. was “torn”

because she wanted to stay with the foster family but also wanted to go home to her mother.

Patricia also provided testimony regarding her relationship with her children, her last positive drug

test on January 19, 2021, her current home, and the card she recently received from A.E. Following


                                                  8
arguments, the trial court took the matter under advisement. On October 13, 2021, the trial court

addressed each child separately and found it was in the best interests of each child to terminate

Patricia’s parental rights. Patricia appealed on November 2, 2021.

¶ 21                                    II. ANALYSIS

¶ 22   On appeal, Patricia argues that the State failed to prove by clear and convincing evidence

that she failed to make reasonable efforts to correct the conditions that were the basis of the

children’s removal and failed to make reasonable progress towards the return of the minor children

for the period from March 25, 2020, to December 25, 2020, pursuant to sections 1(D)(m)(i) and

(m)(ii) of the Adoption Act (750 ILCS 50/1(D)(m)(i), (ii) (West 2018)). She does not dispute that

during the nine-month period at issue, she relapsed and was using methamphetamine through the

entire period. Instead, she argues that her relapse during COVID was no coincidence, and it was

difficult for her to attend group counseling sessions in the media provided during the pandemic.

In support, Patricia relies on In re J.O., 2021 IL App (3d) 210248, ¶ 65, which found it “extremely

troubling” that the State proceeded with termination of parental rights “based solely on the parent’s

performance during the first eight months of the pandemic.”

¶ 23   “In order to reverse a trial court’s finding that there was clear and convincing evidence of

parental unfitness, the reviewing court must conclude that the trial court’s finding was against the

manifest weight of the evidence.” In re C.N., 196 Ill. 2d 181, 208 (2001) (citing In re Adoption of

Syck, 138 Ill. 2d 255, 274 (1990)). A finding is against the manifest weight of the evidence only if

the opposite conclusion is clearly apparent “or the determination is unreasonable, arbitrary, or not

based on the evidence.” In re D.F., 201 Ill. 2d 476, 498 (2002).

¶ 24   Termination of parental rights proceedings are governed by the Juvenile Court Act (705

ILCS 40/1-1 et seq. (West 2018)) and the Adoption Act (750 ILCS 50/0.01 et seq. (West 2018)).


                                                 9
After a petition for involuntary termination is filed under the Juvenile Court Act, a two-step process

is required for parental right termination. 705 ILCS 405/2-29(2) (West 2018). The State must first

establish, by clear and convincing evidence, that the parent is unfit under one of the grounds set

forth in section 1(D) of the Adoption Act (750 ILCS 50/1(D) (West 2018)). 705 ILCS 405/2-29(2),

(4) (West 2020). Each statutory ground is independent and therefore the trial court’s finding may

be affirmed where evidence supports a finding of unfitness for any one of the alleged grounds.

In re C.W., 199 Ill. 2d 198, 217 (2002).

¶ 25   “Parental rights and responsibilities are of deep human importance and will not be lightly

terminated.” In re Paul, 101 Ill. 2d 345, 351-52 (1984). Here, the trial court found that Patricia

was unfit under sections 1(D)(m)(i) and (m)(ii) of the Adoption Act because she (1) failed to make

reasonable efforts to correct the conditions that were the basis for the children’s removal and

(2) failed to make reasonable progress towards the children’s return home during the nine-month

period from March 25, 2020, to December 25, 2020.

¶ 26   Reasonable efforts and reasonable progress are two distinct unfitness grounds under section

1(D)(m). In re Daphnie E., 368 Ill. App. 3d 1052, 1066 (2006). Reasonable efforts are judged by

a subjective standard based upon the amount of effort that is reasonable for that particular parent.

In re C.C., 299 Ill. App. 3d 827, 829 (1998). “The court must determine whether the parent has

made earnest and conscientious strides toward correcting the conditions that led to” the children’s

removal. In re P.S., 2021 IL App (5th) 210027, ¶ 34.

¶ 27   We note that “ ‘[e]ach case concerning parental unfitness is sui generis, requiring a close

analysis of its individual facts; consequently, factual comparisons to other cases by reviewing

courts are of little value.’ ” In re Konstantinos H., 387 Ill. App. 3d 192, 203 (2008) (quoting In re

Daphnie E., 368 Ill. App. 3d at 1064). However, even if a factual comparison to In re J.O. was


                                                 10
worthwhile, we find this case is distinguishable. In In re J.O., the children were removed due to

mother’s alcohol abuse and domestic altercations with her significant other. In re J.O., 2021 IL

App (3d) 210248, ¶ 51. There, the mother lost her job and became homeless prior to COVID and

testified that the COVID-19 pandemic “ ‘broke us completely.’ ” Id. ¶ 25. During that time, she

reached out to multiple charitable organizations for assistance and eventually arranged housing

with the Salvation Army. Id. Thereafter, the mother contacted the caseworker and participated in

visitation with her children. Id. She had no phone while she was homeless, making communication

difficult. Id. The evidence also revealed only one instance of alcohol use and two incidents of

domestic violence early in the nine-month period that resulted in the parties separating and mother

ultimately removing herself from the relationship. Id. ¶¶ 53-54. As such, the court found that

mother made reasonable efforts to correct the conditions that were the basis of her children’s

removal. Id. ¶ 55.

¶ 28   In the case at bar, A.E., B.F., J.F., and N.F. were taken into care due to Patricia’s continued

methamphetamine use and her failure to take medication for her bipolar disorder and depression.

Unlike the mother in In re J.O., Patricia was never employed, remained in suitable housing, and

had access to a phone that allowed her to continue to receive services, as well as visitation with

her children, during the pandemic. The evidence also revealed that Patricia initially lied about her

methamphetamine use in May 2020 and instead blamed the positive test on an antibiotic, continued

to use methamphetamine, and after admitting her relapse in July 2020, declined the opportunity

presented for inpatient treatment for her drug use because her boyfriend would not also participate.

As for her mental health counseling, while Patricia contended that the group sessions were more

difficult due to so many people being online at the same time, she also declined the opportunity to

participate in personal weekly counseling sessions with her therapist. The evidence also revealed


                                                 11
that despite a family meeting in September 2020, mother continued with sporadic attendance in

counseling sessions and continued to test positive for drugs throughout the remainder of 2020.

¶ 29   None of this evidence supports a finding of reasonable efforts to correct the drug abuse and

mental health conditions that were the basis of the children’s removal. While there is no dispute

that large segments of the population incurred difficulties during the pandemic, when opportunities

were presented to assist Patricia with the difficulties as well as her underlying substance abuse and

mental health issues, she rejected the assistance and continued to use drugs. As such, the trial

court’s finding that the State proved by clear and convincing evidence that Patricia failed to make

reasonable efforts to correct the conditions that were the basis for her children’s removal from

March 25, 2020, to December 25, 2020, is not against the manifest weight of the evidence.

¶ 30   Reasonable progress is judged from an objective standard that focuses on the steps a parent

takes toward the reunification goal. In re F.P., 2014 IL App (4th) 140360, ¶ 88. To assess progress,

the court considers a parent’s compliance with service plans and the court’s directives in light of

the conditions that gave rise to the children’s removal, and subsequent conditions that prevent the

court from returning custody of the children to the parent. In re Daphnie E., 368 Ill. App. 3d at

1067. “Reasonable progress exists when the trial court can conclude that it will be able to order

the child returned to parental custody in the near future.” Id.

¶ 31   Here, the major components of Patricia’s service plan required a cessation of illicit drug

use, random drug testing, along with substance abuse and mental health counseling. While Patricia

was making progress and all the parties believed that reunification was forthcoming prior to April

2020, the evidence revealed a departure from progress as early as March 2020, when mother

relapsed. Drug testing was initially discontinued in the early months of the pandemic shutdown

but returned in May 2020. At that time, Patricia tested positive. She subsequently admitted


                                                 12
continual use of methamphetamine since March 2020 and declined to avail herself of the services

offered.

¶ 32   While we again recognize that Patricia’s relapse was concurrent with the pandemic, there

was no evidence presented, unlike the mother in In re J.O., that Patricia made any progress toward

a return of the children during the requisite nine-month period. Instead, the evidence revealed, that

despite what was likely an anxious and concerning time for her children, Patricia repeatedly took

actions that undermined any chance of reunification in the near future by continuing to use

methamphetamine and choosing her relationship with her boyfriend over her relationships with

her children. As such, the trial court’s finding that Patricia failed to make reasonable progress

toward reunification with her children is not against the manifest weight of the evidence.

¶ 33                                 III. CONCLUSION

¶ 34   For the reasons stated herein, we affirm the trial court’s findings that Patricia was unfit

based on a failure to make reasonable efforts to correct the conditions that were the basis for the

children’s removal and a failure to make reasonable progress toward reunification with the children

during the requisite nine-month period.



¶ 35   Affirmed.




                                                 13